DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on October 9, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 4, 13, the claims recite an “ophthalmological examination comprises a plurality of tests comprising…” and lists the pursuit movement test, saccadic movement test, vergence test, spontaneous eye movement test, phoria-tropia test, pupillary function test, vestibulo-ocular function test, however it is unclear if all the tests are required to meet “a plurality of tests” or if any two of the list of tests are a “plurality of tests”.  For purposes of examination, Examiner considers the claim to require any two (i.e. a plurality) of the tests of the list.
	As to claim 20, the claim recites “the wearable device is usable to perform…” and lists the pursuit movement test, saccadic movement test, vergence test, spontaneous eye movement test, phoria-tropia test, pupillary function test, vestibulo-ocular function test, however it is unclear if all the tests are required to meet “a plurality of tests” or if any two of the list of tests are a “plurality of tests”.  For purposes of examination, Examiner considers the claim to require any two (i.e. a plurality) of the tests of the list.
	
 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 17, 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Krueger (US 2016/0262608).
	As to claim 12, Krueger teaches a medical system comprising on or more data storage devices storing a plurality of computer-readable instructions (Krueger Fig. 1 - 134), wherein the instructions are configured to be executed by one or more processors (Krueger Fig. 1 - 132) to cause at least one display device of a wearable device to generate a plurality of graphics (Krueger Fig. 1 - 126; Fig. 5 - 206, 207; Fig. 6 - 610; Figs. 11A-15) configured to stimulate a voluntary eye function of at least one eye of a subject (Krueger para. [0039], [0040], [0140]), to stimulate and involuntary eye function of the at least one eye (Krueger para. [0009], [0023], [0033]), and to block vision of the at least one eye (Krueger para. [0058], [0216], [0217]), cause at least one sensor of the wearable device to sense an eye movement of the at least one eye relative to an environment (Krueger Fig. 1 - 124; para. [0224]), to sense any head movement of a head of the subject relative to an environment (Krueger Fig. 1 - 122; para. [0300]), and to sense a pupillary resizing of at least one eye (Krueger para. [0045], [0225]), process a plurality of sensed eye parameters related to eye movement and the pupillary resizing (Krueger para. [0225]), process at least one sensed head movement parameter related to the head movement, if any (Krueger para. [0300]), and generate an examination output that indicates a plurality of sensed eye parameters (Krueger Fig. 1 - 132, 134, 138, 140; Figs. 6-8 - 644).	 
	As to claim 13, Krueger teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Krueger further teaches the sense parameters comprise a plurality of sensed eye movement parameters related to the eye movement (Krueger para. [0225], [0233]), the sensed eye parameters comprise at least one sensed pupil size parameter related to the pupil resizing (Krueger para. [0225], [0233]), and the instructions are executable during an ophthalmological examine that comprises a plurality of tests, wherein the tests comprise:
	a pursuit movement test (Krueger para. [0140], [0220]) wherein at least one of the sensed eye movement parameter is based on the at least one eye moving during the pursuit movement test (Krueger para. [0140], [0220]), 
	a saccadic movement test (Krueger para. [0002], [0023], [0071], [0258]), wherein at least one of the sensed eye movement parameters is based on the at least one eye moving during saccadic movement tests (Krueger para. [0258]), 
	a vestibular-ocular functions test (Krueger para. [0267]), wherein at least one of the sensed eye movement parameters is based on the at least one eye moving during the vestibular-ocular functions test (Krueger para. [0006], [0267]).
	 As to claim 17, Krueger teaches a medical method comprising executing a plurality of computer-readable instructions that are stored in one or more data storage devices (Krueger Fig. 1 - 132, 134), wherein the execution causes at least one display device of a wearable device to generate a plurality of graphics configured to stimulate a voluntary eye function of at least one eye of a subject (Krueger para. [0039], [0040], [0140]), to stimulate an involuntary eye function of the at least one eye  (Krueger para. [0009], [0023], [0033]), and block a vision of the at least one eye (Krueger para. [0058], [0216], [0217]), at least one sensor of the wearable device to sense an eye movement of the at least one eye relative to an environment (Krueger Fig. 1 - 124; para. [0224]), to sense any head movement of a head of the subject relative to the environment (Krueger Fig. 1 - 122; para. [0300]), and to sense a pupillary resizing of the at least one eye (Krueger para. [0045], [0225]), processing a plurality of sensed eye parameters related to the eye movement and the pupillary resizing (Krueger para. [0225]), processing of at least one sensed head movement parameter related to the head movement, if any, (Krueger para. [0300]), and generating of an examination output that indicates a plurality of the sensed eye parameters (Krueger Fig. 1 - 132, 134, 138, 140; Figs. 6-8 - 644).
	As to claim 20, Krueger teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Krueger further teaches the sense parameters comprise a plurality of sensed eye movement parameters related to the eye movement (Krueger para. [0225], [0233]), the sensed eye parameters comprise at least one sensed pupil size parameter related to the pupil resizing (Krueger para. [0225], [0233]), and the wearable device is usable to perform a plurality of tests, wherein the tests comprise:
	a pursuit movement test (Krueger para. [0140], [0220]) wherein at least one of the sensed eye movement parameter is based on the at least one eye moving during the pursuit movement test (Krueger para. [0140], [0220]), 
	a saccadic movement test (Krueger para. [0002], [0023], [0071], [0258]), wherein at least one of the sensed eye movement parameters is based on the at least one eye moving during saccadic movement tests (Krueger para. [0258]), 
	a vestibular-ocular functions test (Krueger para. [0267]), wherein at least one of the sensed eye movement parameters is based on the at least one eye moving during the vestibular-ocular functions test (Krueger para. [0006], [0267]).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger as applied to claims 12 and 17 above, and further in view of Ashmore et al. (US 2016/0270711 - Ashmore).
	As to claim 15, Krueger teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Krueger further teaches the wearable device comprises a 3D medical headset (Krueger Fig. 1 - 100), and instructions comprise a plurality of instructions configured to be executed by the one or more processors to process medical analysis data (Krueger Fig. 1 - 132, 138, 140; Figs. 6-8; Fig. 16-17B), but doesn’t specify the medical data comprises a plurality of benchmark parameters associated with a plurality of eye characteristic categories, wherein each of the eye characteristic categories is associated with a parameter set comprising one of the sensed eye parameters and a related one of the benchmark parameters, a plurality of parameter deviation thresholds associated with a plurality of the eye characteristics categories, and with respect to each of the parameter sets, determine a deviation of the sensed eye parameter of the parameter set relative to the benchmark parameter of the parameter set; determine whether any of the deviations associated with one of the eye characteristic categories is greater than the parameter deviation threshold associated with the eye characteristic category, and generate an examination output that indicates at least one possible diagnosis indicative of at least one disorder associated with one or more of the eye characteristic categories, wherein the indicated diagnosis at least partially depends on one or more of the deviations.
	In the same field of endeavor Ashmore teaches a 3D medical headset with processor configured to process medical data comprising a plurality of benchmark parameters associated with a plurality of eye characteristic categories, wherein each of the eye characteristic categories is associated with a parameter set comprising one of the sensed eye parameters and a related one of the benchmark parameters (Ashmore Fig. 3A-25; para. [0009], [0021], [0037], [0110], [0114], [0126], [0127]), 
	a plurality of parameter deviation thresholds associated with a plurality of the eye characteristics categories (Ashmore Figs. 3A-25; para. [0021], [0037], [0110], [0114]),
	and with respect to each of the parameter sets, determine a deviation of the sensed eye parameter of the parameter set relative to the benchmark parameter of the parameter set (Ashmore Figs. 3A-25; para. [0009], [0021], [0037], [0110], [0114], [0126], [0127]); 
	determine whether any of the deviations associated with one of the eye characteristic categories is greater than the parameter deviation threshold associated with the eye characteristic category (Ashmore Figs. 3A-25; para. [0009], [0021], [0037], [0110], [0114], [0126], [0127]), 
	and generate an examination output that indicates at least one possible diagnosis indicative of at least one disorder associated with one or more of the eye characteristic categories, wherein the indicated diagnosis at least partially depends on one or more of the deviations (Ashmore Figs. 3A-25; para. [0009], [0021], [0037], [0110], [0114], [0126], [0127]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to process the data to and relate to benchmarks/thresholds and generate a diagnosis since, as taught by Ashmore, it is well known in the art for the purpose of diagnosing and screening for traumatic brain injuries (Ashmore para. [0018]).
	As to claim 16,  Krueger in view of Ashmore teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Ashmore further teaches the examination output comprises a diagnostic certainty indicator associated with the indicated diagnosis (Ashmore para. [0114]).

	Allowable Subject Matter
Claims 1-3, 5-11 are allowed.
	The following is an examiner’s statement of reasons for allowance: although the prior art teaches medical systems as detailed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 1, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as per its dependency on claim 1.

Claims 14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 14, and 18-19, although the prior art teaches medical systems and medical methods as detailed above with respect to claims 12, and 17, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 14 and 18, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ishii et al. (US 10,915,166); Kiderman et al. (US 10,973,409); Panse et al. (US 11,334,213); Khaderi et al. (US 10,209,773); Krueger (US 9,788,714); Migliaccio et al. (US 10,136,810); Lewis (US 8,931,905); Stack (US 9,004,687); LaPlaca et al. (US 8,568,311); Smyth (US 5,583,795); Ulmer et al. (US 5,555,895); Krueger (US 2022/0133212); Kim et al. (US 2021/0258354); Blaha et al. (US 2019/0150727); Schmidt et al. (US 2018/0227630); Galea et al. (US 2016/0007921); Yamada et al. (US 2006/0197832); Krueger et al. (US 2006/0005846); Fukushima et al. (US 2002/0099305) are cited as additional examples of head mounted medical systems tracking eye and/or head movement.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 9, 2022